Citation Nr: 1423614	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for Hepatitis C.




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because there is an outstanding hearing request, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding them.  


REMAND

When the Veteran filed his substantive appeal (on VA Form 9), he indicated that he wanted a hearing before a Member (Veterans Law Judge (VLJ)) of the Board.  Since on the form he indicated both that he wanted a videoconference hearing as well as a Travel Board Hearing, but is allowed only one, not both, the RO asked him in a subsequent letter to clarify the type of Board hearing he preferred.  He inexplicably did not respond to the letter, however, so the RO in turn apparently went ahead and certified his appeal to the Board.

Still, though, he has a right to this hearing before the Board decides his claims.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  Therefore, he must be given another opportunity to appear at a hearing before a VLJ prior to the Board's adjudication of his claims.  Since the RO, rather than the Board, schedules both of the types of hearings he has requested, his claims must be returned to the RO for the scheduling of this requested hearing.  See 38 C.F.R. §§ 20.704, 20.1304 (2013).


Accordingly, these claims are REMANDED for the following action:

Again ask the Veteran to clarify the type of hearing he wants before the Board - namely, whether he wants a videoconference versus Travel Board hearing since he requested both on his VA Form 9 but is only allowed one.  Depending on the type of hearing he prefers or elects to have, notify him of the date, time, and location of it.  If he again fails to respond to this inquiry, do not bother scheduling his hearing, rather, go ahead and immediately re-certify his claims to the Board.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



